Citation Nr: 1446536	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-17 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.

3.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for diabetes mellitus and sleep apnea, and denied entitlement to a compensable rating for the Veteran's service-connected hypertension.  

In June 2014, the Veteran submitted additional medical evidence with a waiver of initial consideration by the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran submitted private treatment records related to his service-connected bilateral knee condition in June 2014.  However there is no claim concerning his knees currently before the Board.  Accordingly, the Board is referring this issue to the Agency of Original Jurisdiction (AOJ) to clarify whether the Veteran wants to initiate a claim for a higher or separate rating for a disorder affecting his knees.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for type II diabetes mellitus and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The evidence of record does not show that the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2014).

A December 2009 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in June 2010.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

The Veteran was provided a VA hypertension examination in May 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report is adequate for rating purposes, as the examiner recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the VA examiner did not indicate whether the claims file was reviewed in conjunction with the hypertension examination, there is no indication that such a review would alter the examiner's findings regarding how the Veteran's hypertension manifested on the day of the examination, or that lack of such review otherwise impacted the adequacy of that examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (stating that, when an increased rating is at issue, it is the present level of the Veteran's disability that is of primary concern).  The Board thus concludes that a review of the claims file would not affect the examiner's clinical findings made on examination, which are the essential findings relevant to this claim.  See id.  Additionally, the Veteran has not reported that the symptoms of his hypertension have worsened since the date of his May 2010 examination in; thus, remand for reexamination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).


In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

II.  Legal Criteria and Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.


Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).  

The Veteran's hypertension is currently evaluated as noncompensable under DC 7101, effective as of May 1, 2004, the day following his discharge.  38 C.F.R. § 4.104.  See also 38 C.F.R. § 4.31 (2014) (In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).  In December 2009, the Veteran filed his claim for an increased rating.  See 38 C.F.R. §§ 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (reflecting that the increase in disability "must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit" of an effective date earlier than the date of claim).  

Under DC 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  


The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id., Note (1).  The diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., see also Gill v. Shinseki, 26 Vet. App. 386 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains only to the confirmation of the existence of hypertension, as opposed to the evaluation of the level of severity of the hypertension under the rating criteria). 

After review of the evidence, the Board finds that the Veteran's hypertension does not more nearly approximate the criteria for a compensable evaluation at any time during the claims period.  See 38 C.F.R. §§ 3.400(o); Gaston, 605 F.3d at 984.  The record confirms that the Veteran takes medication for control of his hypertension.  However, there is no history of diastolic pressure predominantly 100 or more, or of systolic pressure predominantly 160 or more, as would be required for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.

The evidence of record during this time period at issue includes the report of a May 2010 VA examination, provided in connection with the Veteran's increased rating claim.  The examiner confirmed that he was taking multiple medications to control his hypertension.  His blood pressure readings were 132/87, 140/90, and 142/79.  

VA treatment records for the time period in question reflect blood pressure readings as follows: 142/91 (December 2009); 133/80 (April 2010); 128/83 (September 2010); 150/100 and 151/91 (October 2010); 132/85 (February 2011); 145/92 and 157/89 (May 2011); 151/91, 140/81, and 162/97 (August 2011); 149/87 and 151/81 (October 2011); 152/84 and 147/90 (January 2012); and 127/71, 151/93, and 132/92 (May 2012).


Private treatment records from Dr. D.C.G. reflect October 2009 blood pressure readings of 130/90 and 122/80.  Additional private records of an April 2014 Treadmill Stress Test performed by Dr. T.J.R.B. reflect pre-exercise blood pressure readings of 140/80, 120/80, and 130/80.  Although his blood pressure readings increased during exercise, they returned to 150/80 following exercise.

Thus, in light of the foregoing, the Board finds that the Veteran is not entitled to an increased (compensable) rating for hypertension, at any point in the appeal period.  Although there is of record a single diastolic reading of 100 in October 2010 and a single systolic reading exceeding 160 in August 2011, the Board cannot conclude that these isolated instances establish that the Veteran's diastolic readings are "predominately" 100 or more, or that his systolic readings are "predominantly" 160 or more.  See 38 C.F.R. § 4.104, DC 7101.  

The Board acknowledges the Veteran's contention that he takes continuous medication to control his hypertension.  However, the rating criteria for hypertension contemplate both situations where a Veteran takes medication and where he does not take medication.  When a Veteran is taking continuous medication to control hypertension, there must also be a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104, DC 7101.  And there is no evidence, either during or prior to the period on appeal, that he has such a history.  Therefore, he simply does not meet the criteria for a higher (compensable) rating.

The Board has also considered whether there is any other schedular basis for granting a higher rating, but has found none. 

Accordingly, the preponderance of the evidence is against the claim and entitlement to an initial compensable rating for hypertension is unwarranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's hypertension is manifested by signs, symptoms, or functional impairment not contemplated by the rating criteria or not adequately compensated by the assignment of a schedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's hypertension - which is manifested by high blood pressure controlled by medication - with the schedular criteria under 38 C.F.R. § 4.104, DC 7101, which are correlated with blood pressure levels, does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A compensable evaluation for hypertension is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As concerning the Veteran's claim for service connection for diabetes, an examination is needed to determine whether the Veteran's type II diabetes mellitus had its onset during service, was otherwise related to service, or whether it manifested to a compensable degree within one year of separation from service.

With regard to his claim of service connection for sleep apnea as secondary to his service-connected asthma, the Board finds that a clarifying medical opinion is necessary.  The May 2010 VA examiner, in opining that the Veteran's sleep apnea was not caused or aggravated by his asthma, reasoned that, because sleep apnea is a disorder characterized by obstruction and/or repetitive collapse of the upper airway, and asthma is caused by airway hyperresponsiveness or inflammation, they are "totally different" and unrelated entities.  However, the Veteran, in June 2014, submitted medical treatise evidence reflecting a relationship between obstructive sleep apnea and asthma.  Therefore, the Board finds that a clarifying medical opinion addressing this claimed correlation is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his diabetes mellitus.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.


The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current type II diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether type II diabetes mellitus manifested within one year of service separation.  In providing this opinion, the examiner should acknowledge the Veteran's contention that "glucose intolerance" manifested during service and progressed to type II diabetes mellitus following his active service.  For purposes of this examination and the opinion sought, the examiner should specifically consider that the fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer the above questions without resorting to speculation or remote possibility, an explanation as to why that is so must be provided.

2.  Return the claims file to the VA examiner who performed the May 2010 VA respiratory examination or to an equally well-qualified examiner.  


After reviewing the claims folder, the examiner must render an opinion as to the following:

(a)  whether it is at least as likely as not (50% or greater probability) that the Veteran's sleep apnea had its clinical onset during, or is related to, the Veteran's active military service; and

(b)  whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected asthma

If asthma aggravated the Veteran's sleep apnea, the examiner should specify, if possible, the extent to which the disability was aggravated.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

The examiner is specifically asked to consider and address the treatise and other evidence referenced by the Veteran in his June 2014 Informal Hearing Presentation purportedly reflecting a link between sleep apnea and asthma, including the following:  

*  MedPage Today, Asthma Tied to Sleep Apnea (May 21, 2013), available at http://www.medpagetoday.com/MeetingCoverage/ATS/39317 (Medical evidence shows that patients with asthma were also more likely to develop obstructive sleep apnea.);

*  Michel Alkhalil, Edward Schulman, & Joanne Getsy, Obstructive Sleep Apnea Syndrome and Asthma: What Are the Links?, 5 J. CLIN. SLEEP MED., no. 1, at 
71-78 (Feb 15, 2009), available at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2637171/ (Recent data suggest that obstructive sleep apnea syndrome (OSAS) is an independent risk factor for asthma exacerbations.);

*  Medscape Medical News, Patients With Asthma Should Be Assessed for Obstructive Sleep Apnea (Dec 10, 2010), available at http://www.medscape.com/viewarticle/734035 (Increasing evidence supports the hypothesis that sleep disturbances in patients with well-controlled asthma could be caused by obstructive sleep apnea (OSA).); and

*  Michael J. Breus, Asthma-A Risk Factor for Sleep Apnea?, Psychology Today (June 10, 2013), available at http://www.psychologytoday.com/blog/sleep-newzzz/201306/asthma-risk-factor-sleep-apnea (There are several risk factors associated with obstructive sleep apnea that are long-standing and well known.  They include lifestyle and health factors such as obesity or excess body weight, high-blood pressure, and alcohol and tobacco use, as well as genetic and demographic factors such as family history of the disease, being older, and being male.  Now, thanks to new research, we may have a new OSA risk factor to add to this list: asthma.).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer the above questions without resorting to speculation or remote possibility, an explanation as to why that is so must be provided.

3.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination report. If the requested report does not include adequate response(s) to the specific opinion(s) requested, the report must be returned for corrective action.


4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


